NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             SEP 25 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-10361

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00061-GMS-1

  v.
                                                 MEMORANDUM*
ROBERTO MANUEL SANTOS-
SALAZAR,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                         Submitted September 10, 2013**
                            San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1
Before: SCHROEDER and BYBEE, Circuit Judges, and TIMLIN, Senior District
Judge.***


      Appellant Roberto Manuel Santos-Salazar appeals his conviction by guilty

plea and sentence for illegal reentry of a removed alien in violation of 8 U.S.C. §

1326. On appeal, Santos-Salazar argues (1) that the district court erred by denying

his motions for new counsel when he indicated that he and his attorney had

communication issues, and (2) that the sentence imposed was substantively

unreasonable given the age of a 1996 domestic violence conviction that gave rise

to the sixteen-level enhancement. We affirm.

      1. “[A]n unconditional guilty plea . . . ‘constitutes a waiver of the right to

appeal all non-jurisdictional antecedent rulings and cures all antecedent

constitutional defects.’” United States v. Foreman, 329 F.3d 1037, 1038 (9th Cir.

2003), overruled on other grounds by United States v. Jacobo Castillo, 496 F.3d

947, 949 (9th Cir. 2007) (en banc) (quoting United States v. Reyes-Platero, 224

F.3d 1112, 1114 (9th Cir. 2000)); see Tollett v. Henderson, 411 U.S. 258, 267

(1973) (holding a valid guilty plea constitutes a complete waiver of claims of error

occurring prior to plea, including claims arising out of the denial of a motion to



        ***
             The Honorable Robert J. Timlin, Senior District Judge for the U.S.
District Court for the Central District of California, sitting by designation.

                                          2
substitute counsel). As the record shows, the court conducted a thorough plea

colloquy before concluding that Santos-Salazar was well-informed of his rights

and competent to enter a plea. Accordingly, Santos-Salazar’s motions for new

counsel were waived by his unconditional guilty plea.

      2. A circuit court reviews a district court’s sentence for abuse of discretion.

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). Sentences are

reviewed for “reasonableness” and only substantively unreasonable or procedurally

erroneous sentences are reversed. Id.

      Santos-Salazar contends that his sentence was unreasonable under United

States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009), where we vacated an

enhancement on the grounds that the defendant’s twenty-five year-old conviction

was “stale.” Id. at 1055. Here, the end of Santos-Salazar’s supervision from his

1996 conviction, by contrast, was December 24, 1999—only twelve years before

his arrest for illegal reentry—and the district court gave some credence to the age

of the conviction and lowered by eighteen months the imposed sentence from that

recommended in the Presentence Investigation Report.

      Nothing in the record suggests that the sentence was otherwise substantively

or procedurally unreasonable upon review of the totality of the circumstances.

Gall, 552 U.S. at 51. Procedurally, the court did not fail to calculate the sentencing

                                          3
guidelines or weigh the 18 U.S.C. § 3553(a) sentencing factors, and it did not rely

on erroneous facts, or fail to explain its sentence. See Carty, 520 F.3d at 993. To

the contrary, the court weighed the 3553(a) factors carefully and specifically found

that Santos-Salazar “remains a danger to the public” such that it was appropriate to

impose a “significant sentence to deter him from further returning to the United

States.” The judgment of the district court is

      AFFIRMED.




                                          4